McCulloch, C. J., (dissenting). Annie Crawley did not testify in the trial below, but appellant offered to prove by her that she was not served with process. The court erred in rejecting the offer. The issue as to service ought to be tried over again with the testimony of Annie Crawley admitted. She may or may not testify according to the offer made by counsel, or her testimony may be broken down and discredited on cross-examination. With the testimony of Annie Crawley excluded, the finding- of the chancellor was not against the preponderance of the testimony. On the remand, of the case, appellant should be allowed to introduce Annie Crawley as a witness, and appellees then should be allowed to cross-examine her and introduce other witnesses in impeachment or contradiction. We assume, merely for the purpose of testing the correctness of the trial court’s ruling, that the witness would testify according to the offer of counsel, but in remanding the cause for further proceedings we should not indulge that assumption, but should merely give an opportunity for appellant to introduce the offered witness. I think the majority are in error in sending’ this ease back and treating the issue of service as settled, because testimony which was offered but not actually introduced appears now to give the preponderance in favor of appellant on that issue. The trial of the cause on the remand should be confined to the adjustment of the account between appellant and the building and loan association. The reversal of the decree does not affect the validity of the sale thereunder, and the purchaser should be protected. Boyd v. Roane, 49 Ark. 397; Evans v. Davis, 146 Ark. 595. It is true that the property was purchased at the sale by the association, 'but appellee, Neal, a stranger to the proceedings, became the purchaser, from the association and is entitled to the same protection as if he had purchased at the sale by the commissioner under the decree. The possession of Crawley was notice only of such equities as might have arisen after the confirmation, and no such equities are asserted. The decree was conclusive of all equities which might have existed prior thereto. If the decree be vacated, appellant is only entitled to restitution from the association of all funds received in excess of the amount now found to be due under the mortgage.